Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Kat Party Store, Inc.
d/b/a Mr. Grocer Liquor Store,

Respondent.
Docket No. T-16-1684
FDA Docket No. FDA-2015-R-3482
Decision No. TB509

Date: November 22, 2016

INITIAL DECISION

I impose a No Tobacco Sale Order (NTSO) against Respondent, Kat, Party Store, Inc.
d/b/a/ Mr. Grocer Liquor Store for a period of 30 consecutive calendar days based on
Respondent’s repeated violations of federal tobacco regulations over a period of 36
months.

I. Background

This case was assigned originally to another administrative law judge and then
transferred to me. Respondent conceded that it sold tobacco products in violation of
federal regulations but challenged the Center for Tobacco Products’ (CTP) request that I
impose an NTSO against it for 30 consecutive calendar days. The parties briefed the
issue of whether the request is reasonable in light of the undisputed facts.
CTP offered four proposed exhibits in support of its position. These exhibits, CTP Ex. |
—CTP Ex. 4, consist of copies of decisions in other cases involving violations of federal
tobacco regulations. It is unnecessary that I receive these exhibits into evidence
inasmuch as they comprise material that is on the public record.

II. Issues, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether an NTSO of 30 consecutive days’ duration is a reasonable remedy.
B. Findings of Fact and Conclusions of Law

CTP asserts that I should impose an NTSO against Respondent pursuant to the authority
conferred by the Federal Food, Drug, and Cosmetic Act (Act) and implementing
regulations at Part 21 of the Code of Federal Regulations (C.F.R.). The Act prohibits the
misbranding of tobacco products while they are held for sale after shipment in interstate
commerce. 21 U.S.C. § 331(k). The Food and Drug Administration (FDA) and its
agency, CTP, may seek the imposition of remedies against any person who violates the
Act’s requirements as they relate to the sale of tobacco products. 21 U.S.C. § 331(£)(9).
The sale of tobacco products to an individual who is under the age of 18 and the failure to
verify the photographic identification of an individual who is not over the age of 26 are
violations of implementing regulations. 21 C.F.R. §§ 1140.14(a)(1), (2).

Remedies may consist of civil money penalties and NTSOs. NTSOs are authorized at
21 U.S.C. § 333(f)(8). The section allows for the imposition of an NTSO against a
person who has committed “repeated violations” of restrictions on the sale of tobacco
products. The term “repeated violations” is defined to mean “at least 5 violations of
particular requirements over a 36-month period at a particular retail outlet ....”

21 USC. § 333.

The Act establishes factors that must be considered in deciding on the length of an
NTSO, but it does not specify specific time NTSO periods:

In determining the . . . period to be covered by a no-tobacco-sale order, the
Secretary shall take into account the nature, circumstances, extent, and
gravity of the . . . violations and, with respect to the violator, . . ., effect on
ability to continue to do business, any history of prior such violations, the
degree of culpability, and such other matters as justice may require ....

21 USC. § 333(£)(5)(B).
CTP developed policy guidelines that establish maximum NTSO durations. For a first
NTSO, CTP recommends that the maximum duration be 30 calendar days. NTSO
Guidance (Guidance) at 4. CTP’s policy is to, in general, seek the maximum duration for
an NTSO established by the guidelines. It explains its rationale for establishing these
recommended maximum NTSO durations as follows:

First, if there are grounds for imposing an NTSO, the retailer has already
engaged in repeated violations of the law and regulations restricting the sale
and distribution of tobacco products, and therefore has a prior history of
violations. Second, the restrictions codified at Part 1140 [of the
regulations] are intended to protect the public health, especially children
and adolescents, and FDA therefore considers repeated violations of these
restrictions to be very serious. Nearly 9 out of 10 adult smokers smoked
their first cigarette by age 18 (87 percent). If the current trajectory of
smoking rates continues, 5.6 million children alive today will die
prematurely as a result of smoking. Third, FDA believes that imposing
NTSOs where the periods of time gradually increase, starting with a
maximum of 30 days and then a maximum of 6 months before issuing an
order permanently prohibiting the sale of tobacco products, strikes an
appropriate balance between considerations related to the number, extent,
and gravity of the violations on one hand, and the retailer’s ability to do
business on the other hand. The increasing periods of time for which FDA
intends to impose NTSOs are also consistent with the scheme of increasing
[civil money penalties]... .

Id.

I find CTP’s guidelines to be entirely reasonable when they are read in the context of the
Act’s language and purpose. They are not written as regulations and are not, therefore,
binding as a matter of law. But, they are persuasive, and I accord CTP deference in view
of its expertise in administering the Act and implementing regulations. I find especially
persuasive the guidelines’ reliance on statistics showing the terrible consequences of
smoking on our population and the strong linkage between tobacco addiction and
commencement of smoking at an early age.

Iam mindful also that an NTSO may have a profound effect on a retailer’s business and
even on that retailer’s ability to stay in business. However, this remedy is reserved only
for the most egregious offenders — individuals and entities that have repeatedly violated
the law despite the imposition against them of escalating civil money penalties — and is
necessary if for no other reason than to protect the public against these offenders’
inability to comply with law and regulations governing tobacco sales. Generally
speaking, the need to protect the public outweighs the adverse effects that an NTSO may
have on an individual retailer’s business, especially in light of the fact that imposition of
this remedy is reserved only for those retailers who demonstrate indifference to the
requirements of law.

The undisputed facts of this case establish that Respondent is a repeated violator of law
and regulations. CTP’s Complaint; Respondent’s Answer. Between August 2, 2012 and
April 26, 2015, Respondent sold tobacco products to minor purchasers on four occasions.
On three of these occasions Respondent failed to verify the photographic identification of
the minor purchasers. Thus, Respondent committed a total of five repeated violations of
regulations governing tobacco sales in a period of less than 36 months. CTP imposed
civil money penalties against Respondent twice, but those civil money penalties did not
deter Respondent from continuing to sell tobacco products to minor purchasers.

These undisputed facts render entirely reasonable CTP’s request that I impose an NTSO
of 30 consecutive calendar days against Respondent. It is evident that multiple civil
money penalties have not deterred Respondent from continuing to sell tobacco products
in violation of law. I impose the remedy because something other than a civil money
penalty plainly is needed here. Moreover, I do so because, if for no other reason, the
public needs to be insulated from Respondent’s business practices for a reasonable period
of time.

I have considered Respondent’s arguments in opposing the imposition of an NTSO of 30
consecutive calendar days and I find them to be without merit. First, Respondent argues
that it is not a repeated violator of applicable regulations. Effectively, it contends that
CTP is double-counting those instances in which Respondent both sold tobacco products
to minors in violation of law and failed to check those minors’ photographic
identifications. Respondent’s assertion notwithstanding, it committed seven distinct
violations of law within a 36-month period.

According to Respondent, a sale/failure to check identification should count only as one
violation and not as two. Based on that logic, according to Respondent, it committed
only four violations in a 36-month period, and not seven, as CTP contends. And, from
that, Respondent argues that its violations were only sporadic and not repeated as defined
by the Act.

I find this argument to be unpersuasive. An appellate panel of the Departmental Appeals
Board recently decided the issue of whether failure to check identifications and unlawful
sales to minors are separate violations, holding that they are separate. Orton Motor Co.
d/b/a Orton’s Bagley, DAB No. 2717 (2016).

The law defines selling tobacco products to minors and failing to check minors’
identifications as separate violations, and with good reason. Failure to check
identification must be considered to be separate from an unlawful sale because it
constitutes a separable problem. Conceivably, a retailer that fails to check identifications
might not actually sell tobacco products to minors if all of the purchasers whose
identifications aren’t checked are actually 18 years old or older. But, nevertheless, the
potential for selling tobacco products remains very high in such an instance because
production of identification is an essential safeguard against making such sales.

Second, Respondent contends that as a matter of equity and fairness it should not be
subject to an NTSO that applies for 30 consecutive calendar days. It argues that the
NTSO should be applicable on non-consecutive days, which would allow Respondent to
continue to function as an ongoing business. In support of this argument Respondent
contends that, as a matter of its own policy, it has always sought to comply with the
requirements of law. It asserts that unlawful sales and failures to check identification
occurred only because certain of Respondent’s employees acted in an unauthorized and
improper manner.

I find this argument to unpersuasive for several reasons. Imposing an NTSO on non-
consecutive days would render its purpose to be meaningless. The intent of an NTSO is
to deter Respondent from continuing to engage in unlawful sales of tobacco products.
Diluting that order by applying it only on non-consecutive days diminishes the deterrence
effect to the extent that the order might become meaningless. Furthermore, CTP would
find it very difficult to enforce such an order. An order that applies on consecutive days
can be checked for effectiveness by visiting Respondent’s retail establishment at random
during the period that the order is in effect. However, an order that applies on non-
consecutive days can only be checked on those announced days when the order is in
effect, thus giving the retailer advance notice of likely inspection dates. Moreover, CTP
runs a vast enforcement program that applies to many thousands of retailers, nationwide.
Requiring CTP to calendar the nonconsecutive days when an NTSO is in effect would
require an unreasonable expenditure of resources by CTP.

I am not swayed by Respondent’s assertion that the fault for its repeated transgressions
lies with its employees. Respondent’s employees are its agents and Respondent bears the
onus for assuring that these employees comply with legal requirements.

/s/
Steven T. Kessel
Administrative Law Judge

